Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voltz (U.S 20130226813) in view of Omori et al (US 20220321357 A1).
Regarding claim 1, Voltz teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through a control system, comprising: onboarding at least one consumer/user to the control system by creating a verified consumer/user identity and storing a first hash related to said verified consumer/user identity at the control system (see Paragraph [0017], [0089] and FIG. 3, where consumers registration token created by consumers and sent to the CITA (third party system). Consumer digital identity token created for consumers to gain access and successful registration with CITA);
onboarding at least one service provider to the control system by creating a verified service provider identity and storing a second hash related to said verified service provider identity at the control system (see Paragraph [0076] and FIG. 3, where service provider registration confirmation token created for registering to CITA and service provider digital identity token is given to service provider to service providers);
wherein, an authenticated relationship is established between the consumer/user and the service provider (see Paragraph [0020], where accurately and efficiently establish trusted identities between consumer and service provider).
and wherein, the control system does not store personally identifiable information relating to the consumer/user other than said first and second hashes (see Paragraph [0020], where consumer personal information that is not directly related to or required for service transaction to be completed successfully).
Voltz do not teach the consumer/user has direct control of said personally identifiable information.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the consumer/user has direct control of said personally identifiable information (see Paragraph [0073], where the authorization server stores a list of credentials of the user terminal and enables the user terminal to control a credential to be provided to each service provider based on the company name or service type of the service provider).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information/
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 2, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1.
 Voltz do not teach consumer/user can allow access, or can revoke access, by the service provider, to one or more items of the personally identifiable information.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach consumer/user can allow access, or can revoke access, by the service provider, to one or more items of the personally identifiable information (see Paragraph [0007] and [0073], where the authorization server stores a list of credentials of the user terminal and enables the user terminal to control a credential to be provided to each service provider based on the company name or service type of the service provider).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 3, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1, Voltz teach wherein one or more items of the personally identifiable information are provided to the service provider in encrypted form (see Paragraph [0027], where using digital identity tokens to gain access to service provider services), and wherein only the consumer/user can decrypt the particular items of the personally identifiable information (see Paragraph [0049], where the consumer's CITA software application uses their CTI Module on their electronic device to validate the digital signature and decrypt the Access Confirmation Token, thereby extracting the embedded service provider Access Confirmation token).
Regarding claim 4, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1,  Voltz teach wherein the personal identifiable information includes one or more of the following: name, credit card information, social security number, bank account number, driver's license number, address or phone number (see Paragraph [0043], where personal information, biometric samples, financial account information).
Regarding claim 5, modified Volt in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1, wherein an authorization token is transmitted from the control system to the consumer/user that allows the consumer/user to log on with the service provider and no other service provider (see Paragraph [0027], CITA create digital identity tokens for Consumer to gain access to service provider services).
Regarding claim 7, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1, Voltz teach wherein a bridge identifier between the consumer/user and the service provider is created and stored on the control system, and the authenticated relationship between the consumer/user and the service provider is established at least in part as a result of the bridge identifier (see Paragraph [0020], where accurately and efficiently establish trusted identities between consumer and service provider).
Regarding claim 8, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1.
Voltz do not teach control system acts as a master data repository for the personally identifiable information related to the consumer/user.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach control system acts as a master data repository for the personally identifiable information related to the consumer/user (see Paragraph [0104], where the authorization server updates (adds/deletes/notification date and time) and stores items of the user credential associated with a user identifier Here, when the content of the item of the user credential is changed (no addition/deletion).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 9, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 8, Voltz teach wherein the service provider does not retain a set of said personally identifiable information (see Paragraph [0020], where consumer personal information is not directly related to or required for service transaction to be completed successfully). 
Regarding claim 10, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 8, Voltz teach wherein the service provider stores a set of said personally identifiable information (see Paragraph [0027], where Consumer personal identity attributes required to successfully gain access to the service providers service thus the need exchange personal information not directly related to the transaction undertaken is eliminated).
Regarding claim 11, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1.
Voltz do not teach control system includes one or more connectors that allow the control system to access the personally identifiable information relating to the consumer/user from one or more target systems associated with the service provider.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach control system includes one or more connectors that allow the control system to access the personally identifiable information relating to the consumer/user from one or more target systems associated with the service provider (see Paragraph [0058] and [0063], where the user control unit performs control such that the user terminal identified by the user identifier can refer to the content of tis token. A user credential control system includes an authorization server (an access control server) serving as one service endpoint-based ID of the W3C and store user credential which is user information associated with a user ID for identity a user terminal).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 12, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 10. 
Voltz do not teach connectors use one or both of a manual process or artificial intelligence to access data from a target system.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach wherein the connectors use one or both of a manual process or artificial intelligence to access data from a target system (see Paragraph [0141-0142], where all or some of the processes described as being performed automatically among the processes described in the present embodiment can be performed manually, or all or some of the processes described as being performed manually can be performed automatically in a known method).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using manual process.
Motivation as recognized by one of ordinary skill in the art, to do so would performed automatically among the processes (see Paragraph [0142]).
Regarding claim 13, modified Volt in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 11.
Voltz do not teach the connectors recognize changes to the personally identifiable information within the control system or the target systems.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the connectors recognize changes to the personally identifiable information within the control system or the target systems (see Paragraph [0063], where when the user terminal changes the user credential and the user information issuing organization signs the user credential, the user information issuing organization transmits a signature notification to the authorization server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using notification for chaining to personal information.
Motivation as recognized by one of ordinary skill in the art, to do so would do notification when user credentials changed (see Paragraph [0054]).
Regarding claim 14, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 1.
Voltz do not teach the control system contains a policy engine that at least in part controls how one or more data attributes related to the consumer/user are treated.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system contains a policy engine that at least in part controls how one or more data attributes related to the consumer/user are treated (see Paragraph [0068], where registration unit of the authorization server registers the policy of access authority to the user credential described in the token based on the service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using policy engine.
Motivation as recognized by one of ordinary skill in the art, to do so would do the user terminal may register the policy of access authority to its own user credential (see Paragraph [0068]).
Regarding claim 15, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 14.
Voltz do not teach the control system interacts with the consumer/user in establishing one or more policies relating to the treatment of said data attributes.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system interacts with the consumer/user in establishing one or more policies relating to the treatment of said data attributes (see Paragraph [0068], where the policy registration unit of the authorization server registers the policy of access authority to the user credential described in the token based on the service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using policy engine.
Motivation as recognized by one of ordinary skill in the art, to do so would do the user terminal may register the policy of access authority to its own user credential (see Paragraph [0068]).
Regarding claim 16, modified Voltz in view of Omori et al teach a method of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 2.
Voltz do not teach the consumer/user can control when or for how long the one or more items of the personal identity information may be supplied to the service provider.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the consumer/user can control when or for how long the one or more items of the personal identity information may be supplied to the service provider (see Paragraph [0007]), user can make selection providing limited user credential for each service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would only give certain validly period of the token that will be expired (see Paragraph [0109])
Regarding claim 17, Voltz teach a system configured to provide an authenticated relationship between one or more consumers/users and one or more service providers comprising: a control system, onboarding at least one consumer/user, create a verified consumer/user identity for said consumer/user, and store a first hash related to the verified consumer/user identity at the control system (see Paragraph [0017], [0089] and FIG. 3, where consumers registration token created by consumers and sent to the CITA (third party system). Consumer digital identity token created for consumers to gain access and successful registration with CITA);
the control system onboarding at least one service provider, create a verified service provider identity and store a second hash related to the verified service provider identity at the control system (see Paragraph [0076] and FIG. 3, where service provider registration confirmation token created for registering to CITA and service provider digital identity token is given to service provider to service providers);
the control system providing a link between the at least one consumer/user and the at least one service provider (see Paragraph [0020], where accurately and efficiently establish trusted identities between consumer and service provider);
wherein, the control system establishes an authenticated relationship between the at least one consumer/user and the at least one service provider at least in part as a result of said link (see Paragraph [0020], where accurately and efficiently establish trusted identities between consumer and service provider), without storing personal identity information relating to the at least one consumer/user other than the first and second hashes (see Paragraph [0020], where consumer personal information that is not directly related to or required for service transaction to be completed successfully).
Voltz do not teach the control system acts so that the at least one consumer/user has control of which items of the personal identity information relating to such consumer/user may be supplied to the at least one service provider.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system acts so that the at least one consumer/user has control of which items of the personal identity information relating to such consumer/user may be supplied to the at least one service provider (see Paragraph [0073], where the authorization server stores a list of credentials of the user terminal and enables the user terminal to control a credential to be provided to each service provider based on the company name or service type of the service provider).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information/
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 18, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17.
Voltz do not teach the control system permits the consumer/user to allow or to revoke access by the service provider to one or more items of the personal identity information relating to the consumer/user.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system permits the consumer/user to allow or to revoke access by the service provider to one or more items of the personal identity information relating to the consumer/user (see Paragraph [0007] and [0073], where the authorization server stores a list of credentials of the user terminal and enables the user terminal to control a credential to be provided to each service provider based on the company name or service type of the service provider).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 19, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17, Voltz teach wherein one or more items of the personal identity information are provided to the service provider in encrypted form (see Paragraph [0027], where using digital identity tokens to gain access to service provider services), and wherein, only the consumer/user can decrypt the personal identity information (see Paragraph [0049], where the consumer's CITA software application uses their CTI Module on their electronic device to validate the digital signature and decrypt the Access Confirmation Token, thereby extracting the embedded service provider Access Confirmation token).
Regarding claim 20, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 18.
Voltz do not teach the consumer/user can control when or for how long the one or more items of the personal identity information may be supplied to the service provider.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the consumer/user can control when or for how long the one or more items of the personal identity information may be supplied to the service provider (see Paragraph [0007]), user can make selection providing limited user credential for each service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would only give certain validly period of the token that will be expired (see Paragraph [0109])
Regarding claim 21, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17. Voltz teach wherein the personal identity information includes one or more of the following: name, credit card information, social security number, bank account number, address, or phone number (see Paragraph [0043], where personal information, biometric samples, financial account information).
Regarding claim 22, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17, Voltz teach wherein an authorization token is transmitted from the control system to the consumer/user that allows the consumer/user to log on with the service provider and no other service provider (see Paragraph [0027], CITA create digital identity tokens for Consumer to gain access to service provider services).
Regarding claim 23, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17, Voltz teach wherein a bridge identifier between the consumer/user and the service provider is created and stored on the control system, and the authenticated relationship between the consumer/user and the service provider is established at least in part as a result of the bridge identifier (see Paragraph [0020], where accurately and efficiently establish trusted identities between consumer and service provider).
Regarding claim 24, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17.
Voltz do not teach the control system acts as a master data repository for the personally identifiable information related to the consumer/user.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach control system acts as a master data repository for the personally identifiable information related to the consumer/user (see Paragraph [0104], where the authorization server updates (adds/deletes/notification date and time) and stores items of the user credential associated with a user identifier Here, when the content of the item of the user credential is changed (no addition/deletion).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 25, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 24, Voltz teach wherein the service provider does not retain a set of said personally identifiable information (see Paragraph [0020], where consumer personal information is not directly related to or required for service transaction to be completed successfully).
Regarding claim 26, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 24, Voltz teach wherein the service provider stores a set of said personally identifiable information (see Paragraph [0027], where Consumer personal identity attributes required to successfully gain access to the service providers service thus the need exchange personal information not directly related to the transaction undertaken is eliminated).
Regarding claim 27, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17. 
Voltz do not teach the control system includes one or more connectors that allow the control system to access the personally identifiable information relating to the consumer/user from one or more target systems associated with the service provider.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach control system includes one or more connectors that allow the control system to access the personally identifiable information relating to the consumer/user from one or more target systems associated with the service provider (see Paragraph [0058] and [0063], where the user control unit performs control such that the user terminal identified by the user identifier can refer to the content of tis token. A user credential control system includes an authorization server (an access control server) serving as one service endpoint-based ID of the W3C and store user credential which is user information associated with a user ID for identity a user terminal).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using giving control to user for personal identifiable information.
Motivation as recognized by one of ordinary skill in the art, to do so would user can make selection providing limited user credential for each service provider server (see Paragraph [0007]).
Regarding claim 28, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 27.
Voltz do not teach the connectors use one or both of a manual process or artificial intelligence to access data from a target system.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach wherein the connectors use one or both of a manual process or artificial intelligence to access data from a target system (see Paragraph [0141-0142], where all or some of the processes described as being performed automatically among the processes described in the present embodiment can be performed manually, or all or some of the processes described as being performed manually can be performed automatically in a known method).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using manual process.
Motivation as recognized by one of ordinary skill in the art, to do so would performed automatically among the processes (see Paragraph [0142]).
Regarding claim 29, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 27.
Voltz do not teach the connectors recognize changes to the personally identifiable information within the control system or the target systems.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the connectors recognize changes to the personally identifiable information within the control system or the target systems (see Paragraph [0063], where when the user terminal changes the user credential and the user information issuing organization signs the user credential, the user information issuing organization transmits a signature notification to the authorization server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using notification for chaining to personal information.
Motivation as recognized by one of ordinary skill in the art, to do so would do notification when user credentials changed (see Paragraph [0054]).
Regarding claim 30, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 17.
Voltz do not teach the control system contains a policy engine that at least in part controls how one or more data attributes related to the consumer/user are treated.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system contains a policy engine that at least in part controls how one or more data attributes related to the consumer/user are treated (see Paragraph [0068], where registration unit of the authorization server registers the policy of access authority to the user credential described in the token based on the service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using policy engine.
Motivation as recognized by one of ordinary skill in the art, to do so would do the user terminal may register the policy of access authority to its own user credential (see Paragraph [0068]).
Regarding claim 30, modified Voltz in view of Omori et al teach a system of creating an authenticated relationship between one or more consumer/users and one or more service providers through control system as claim 30.
Voltz do not teach the control system interacts with the consumer/user in establishing one or more policies relating to the treatment of said data attributes.
However, in analogous art, Omori et al teach same field of third-party broker system. Omori et al teach the control system interacts with the consumer/user in establishing one or more policies relating to the treatment of said data attributes (see Paragraph [0068], where the policy registration unit of the authorization server registers the policy of access authority to the user credential described in the token based on the service provider server).
It would have been obvious to one of ordinary skills in arty before the effective filling data of the claimed invention to modify the system of Voltz to incorporate the teaching of Omori et al using policy engine.
Motivation as recognized by one of ordinary skill in the art, to do so would do the user terminal may register the policy of access authority to its own user credential (see Paragraph [0068]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cronk et al (US 20120011567 A1) disclosed providing protected content to subscriber of a managed network via a content source accessible via an internetwork such as the internet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499